Citation Nr: 0024187	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for phlebitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to June 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision from the 
Providence RO, which denied service connection for phlebitis.  
The veteran timely perfected his appeal to the Board.

In July 1998, the Board denied the veteran's claim for 
service connection for phlebitis on the basis that the 
veteran had failed to submit a well-grounded claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In a Memorandum Decision, dated in February 2000, 
the Court reversed the Board's July 1998 decision and 
remanded the matter for additional proceedings.  The case has 
since been returned to the Board for compliance with the 
Court's Memorandum Decision.  


REMAND

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  

Initially, the veteran must satisfy three elements for a 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza, 7 Vet. App. at 
506; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on 
application of the provisions of 38 C.F.R. § 3.303(b), 
pertaining to chronicity and continuity of symptomatology, as 
set forth in See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

As noted above, the Board denied the claim as not well 
grounded.  However, in its February 2000 Memorandum Decision, 
the Court found that the veteran had submitted evidence of an 
in-service right foot disorder and of a current right-foot 
and right leg disorder.  As to the medical evidence of a 
nexus, the Court pointed out that Dr. Ambrosino, a private 
vascular surgeon, provided a February 1995 opinion that the 
veteran's current disorder "should be recognized as a 
disease process related to his military service."  
Additionally, in a statement dated in March 1995, Dr. 
Kechejian opined that the veteran's current "postphlebitic 
state...is directly related to his military duty."  Presuming 
the credibility of the evidence for purposes of determining 
well groundedness of the claim (see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)), the Court determined that the 
veteran's claim was well grounded.  Hence, the Court reversed 
the Board's decision and remanded the claim for consideration 
on the merits.

After noting that the Board erred in making an assessment of 
the credibility of this evidence at the threshold stage, the 
Court also noted that it had reviewed the opinions of Drs. 
Ambrosino and Kechejian and could not find any evidence to 
suggest that those physicians did not review the veteran's 
service medical records or consider that his inservice 
condition may have actually represented phlebitis or 
thrombosis, notwithstanding that the veteran's service 
medical records contained no diagnosis of either such 
condition.  The Court further indicated that the Board should 
have, at a minimum, sought clarification from the physicians 
prior to rejecting those medical opinions because the bases 
for the physicians' opinions were not articulated. 

Under these circumstances, the Board finds that, prior to 
consideration of the claim on the merits, additional 
development is warranted.  Specifically, Drs. Ambrosino and 
Kechejian should be afforded an opportunity to provide the 
bases for their medical conclusions.  If, following receipt 
of such evidence, the RO determines that the evidence does 
not provide a sufficient basis for allowance of the claim, 
the veteran should undergo appropriate examination to obtain 
a medical opinion as to the etiology of his phlebitis.  The 
RO should also obtain and associate with the claims file all 
outstanding pertinent medical records, to specifically 
include VA records.

Accordingly, this matter is hereby REMANDED to the RO for the 
following development and action:

1.  The RO should contact Drs. Ambrosino 
and Kechejian and request that they 
provide statements detailing the bases 
for the conclusions in their respective 
February 1995 and March 1995 statements.  
The doctors should be given an 
opportunity to supplement their prior 
statements with medical evidence and/or 
provide appropriate references to medical 
evidence of record and/or medical 
literature to support their conclusions.

2.  The RO should obtain and associate 
all outstanding records of pertinent 
medical examination and treatment of the 
veteran from the VA Medical Center in 
West Roxbury (Brockton), Massachusetts; 
as well as from any other source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should make a 
determination as to whether the evidence 
presents a basis for allowance of the 
claim on the merits.  If the RO 
determines that it does, the RO should 
skip the development requested in 
paragraphs 3 and 4, and proceed with 
paragraph 5.  If the RO determines that 
it does not, the RO should continue with 
the development requested in paragraph 4.

4.  The RO should arrange for the veteran 
to undergo a VA vascular examination to 
determine the nature and etiology of any 
ascertainable phlebitis.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review the 
service medical records and all pertinent 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed phlebitis is related to the 
veteran's period of active service.  In 
responding to the Board's inquiry, the 
physician must specifically comment on 
the opinions and/or offered by Drs. 
Ambrosino and Kechejian.

All examination findings, along complete 
rationale underlying any conclusions 
drawn or opinions expressed (to include, 
as appropriate, citation to specific 
evidence in the record) should be set 
forth in a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for phlebitis, on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

7.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him and his attorney a 
Supplemental Statement of the Case (SSOC) 
and afford them the appropriate 
opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with a decision of 
the Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


